ORDER
PER CURIAM.
In this jury-tried case, the state appeals from the grant of defendant’s motion for judgment of acquittal notwithstanding the verdict of the jury in prosecution of the charge of receiving stolen property in violation of § 570.080 RSMo 1986. We affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).